Grant, J.
(dissenting). I think several former de-
cisions of this court clearly sustain the ruling and opinion cf the circuit judge, and that a reversal of the case would result in overruling those decisions. This plaintiff had nearly attained the stature of a man, — he was five feet ■seven inches in height, — and the judge, in directing a verdict, said: “He was a well-developed boy, well grown np, bright, intelligent, and in every way seems to háve ■been able to understand the danger.” He had seen these cutters before. He had been cut with one when about six years old. He admits he was shown how to work it. He had been shown how to start and stop it, and was furnished a shovel with which to shovel away the cut straw as it came from the machine. The machine became clogged. He could have stopped the machine before attempting to •clear the cut straw away. He could and he ought to have used the shovel which was provided for removing the straw. It was entirely unnecessary to use his hands. He testified:
“ I took the straw from away over here to the other bin. I did not use the shovel when I got in here to clear this ■away, because I did not think anything of it. I did not think about using it; that is the only reason. I did not use the shovel to- clear the straw away from in front of the spout of the machine, because I did not think anything of it. I knew that there was a shovel there; I used it before. They told me to use it to put the straw over into the other bin. I knew that there were knives on the inside of the box, but I did not know just where; had not seen them in there; they were covered. I did not see the kniVes in there. * * * Had not at any time during the day before that used my hands for clearing away the straw from the spout of the machine. That was the first time I had used my hands. * * * In order to stop the machine all I had to do was to raise my hand and touch this lever and push it over. * * * I knew when I was in the bin clearing the straw away that if I got my hands far enough into the spouts of that machine they would be cut, but I did not know where they were'.”
In Palmer v. Harrison, 57 Mich. 182 (23 N. W. 624), plaintiff was a boy 16 years old. The plaintiff in this case *164lacked two months of being 16. The court in the Palmer Case said:
“The plaintiff was a boy 16 years old, of moderate intelligence, and, at the time of his employment by the defendant, had never before worked in a factory or shop where machinery was used, and had had no experience in working about it.”
The same cause of negligence was alleged there as here. The plaintiff there, as here, knew that if he came in contact with the knives he would be hurt. He did not look, because he supposed the knives were still. The court said, speaking through Justice Sherwood :
“Upon these undisputed facts and the testimony of the plaintiff himself, it is difficult to see what notice or warning the defendant could have given which would in any manner have helped the plaintiff in avoiding the danger which overtook him; and if he could not, certainly the law requires none. The plaintiff’s testimony shows him to be a young man of fair intelligence. * * * The case shows the injury to the plaintiff was the result of an accident which could have been avoided by a little more-caution on the part of the plaintiff, as all the means for so-doing were fully within his own observation and reach; and we quite agree with the learned judge of the superior court that it was,'under all the circumstances, his duty to-give the direction he did to the jury.”
In Borck v. Nut Works, 111 Mich. 129 (69 N. W. 254), the plaintiff was 12 years old. One ground of negligence-was the failure to instruct the plaintiff in regard to the danger. The court said:
“ The testimony of the plaintiff shows conclusively that he knew and apprehended the danger. It cannot therefore be said upon this record that he was too immature to know the danger he was in.”
In Monforton v. Brick Co., 113 Mich. 39 (71 N. W. 586), a boy 14 years old was killed by coming in contact with the cogwheels of a revolving shaft. It is there said:
‘ ‘ He [the deceased] was advanced sufficiently in years so that he ought to have known that a shaft with a collar upon it, revolving 150 times a minute, was dangerous.”
*165In Journeaux v. E. H. Stafford Co., 122 Mich. 396 (81 N. W. 259), plaintiff, a boy 15 years old, was injured by coming in contact with a saw. We there said:
“There is no room for claiming that he was inexperienced, unintelligent, or so young as not to appreciate the situation.”
I think that those cases clearly control this one.
Plaintiff relies upon Allen v. Jakel, 115 Mich. 484 (73 N. W. 555). I cannot consent to extend that case, where the plaintiff was a girl 14 years of age, had just been put at work on a complicated machine, and was attempting to arrange the paper, which came up in the wrong place, to include this case, where the machine is simple, where there is no claim that the plaintiff was not of sufficient intelligence to understand the working of the machine and to apprehend the danger, where he did understand and comprehend, and where he used his hands to do work for which he had been furnished a shovel, and which he had used several times before.
In O’Keefe v. Thorn, (Pa.) 16 Atl. 737, a boy 14 years of age was injured by getting his hand under a stamp machine, and the court said:
“All machinery is dangerous if not properly used. There was no danger in this particular machine that was not as obvious to a boy of 14 as to an adult. He could see that if he placed his hand under the stamp it would be crushed. If boys are not allowed to use machinery until they have become accustomed to its use, it would be difficult for them to learn any useful trade or occupation by which to earn a livelihood.”
In Ciriack v. Woolen Co., 146 Mass. 182 (15 N. E. 579, 4 Am. St. Rep. 307), a boy 12 years of age came in contact with uncovered gearing, and was injured. The court held that “explicit instructions would have added nothing to what the lad was presumed to know.” See, also, Coullard v. Tecumseh Mills, 151 Mass. 85 (23 N. E. 731); Buckley v. Manufacturing Co., 113 N. Y. 540 (21 N. E. 717).
*166Before instructing the jury, the circuit judge who tried the case called his associates upon the Wayne county bench into consultation, among whom was Judge Frazer, who heard the Allen-Jakel Case. After such conference,,' the circuit judge directed a verdict for the defendants.
I think the judgment should be affirmed.
Long, J., did not sit.